                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:19CR168

       v.
                                                                ORDER
DENNIS CHEBON KIBOWEN,

                    Defendant.


      This matter is before the Court on the government’s Motion to Dismiss (Filing
No. 36) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 13) against defendant
Dennis Chebon Kibowen. The Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion to Dismiss (Filing No. 36) is granted.
      2.     The Indictment (Filing No. 13) is dismissed without prejudice.

      Dated this 21st day of January 2020.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
